       Case 2:20-cv-01001-GJF-KRS Document 7 Filed 10/09/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


MICHAEL HALL,

                     Plaintiff,
                                                     Case No.: 2:20-cv-1001 GJF/KRS
       v.

TRAVELERS PERSONAL INSURANCE
COMPANY, INSIDE RESPONSE, LLC,
and JANE DOES 1-5,

                     Defendants.

                                          ORDER

       THIS MATTER is before the Court on Defendant Inside Response, LLC’s “Motion for

Extension of Time to Respond to Plaintiff’s Complaint [ECF 6] (“Motion”). The Court, having

reviewed the record, finds the Motion to be well taken and GRANTS the Motion.

       IT IS THEREFORE ORDERED that Inside Response’s deadline to respond to the

Complaint [ECF 1-1] shall be extended through and including October 22, 2020.

       IT IS SO ORDERED.


                                          ___________________________________
                                          KEVIN R. SWEAZEA
                                          UNITED STATES MAGISTRATE JUDGE

Submitted by:

s/ Andrew E. Cunningham
Andrew E. Cunningham, Esq.
Sessions, Fishman, Nathan & Israel, LLC
141 West Jackson Boulevard, Suite 3550
Chicago, IL 60604
(312) 578-0992
acunningham@sessions.legal
Attorney for Inside Response, LLC
